The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 30 July has been considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
1.	 Claims 1-26 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2009/0126225 to K. Jarvis (“Jarvis”) in view of US 5,121,329 to S. Crump (“Crump”).
With regard to Claims 1-2, and 16-18, Jarvis teaches rapid manufacturing/prototyping (3D Printing) techniques for apparel and footwear design and manufacture (see Abstract, ¶ [0002]).  Per the methods of Jarvis, a three-dimensional computer aided design (CAD) file is created and the data directs a rapid manufacturing/prototyping device which prints an article of apparel such as shoe uppers in an automated layer-by-layer process via additive fabrication techniques such as laser sintering and solid deposition modeling (see ¶¶ [0030], [0039]).  The methods of Jarvis may be used in concert with conventional fabrication techniques on articles comprising textiles (fabric) (see ¶¶ [0022]-[0027], [0036]).  Jarvis teaches that such additive fabrication techniques are also useful for incorporation of design features on apparel including texture and design elements such as logos and text (see ¶¶ [0008], [0042]).  Jarvis describes a fabrication technique employing a laser sintering process in which portions of the article are developed layer-by-layer on a bed that is lowered by one layer thickness after development and fusing (curing) of each layer (see ¶ [0040]); however the reference does not explicitly teach the use of an additive fabrication technique employing a tray.  Crump is directed to a solid deposition modeling method and apparatus for creating three-dimensional objects wherein a dispensing head movable in a Z-axis deposits material layer-by-layer using a flat base plate (tray) movable in X- and Y-axes (see Abstract; FIG. 1; Col. 4, Lns. 57-66).  According to Crump, each layer solidifies (cures) after deposition on the prior layer (see Abstract; Col. 3, Lns. 10-20).
Accordingly, because Jarvis identifies solid deposition modeling as a useful additive fabrication process, it would have been obvious to one of ordinary skill in the art at the time of the invention to have used the solid deposition modeling technique of Crump in the method of Jarvis with a reasonable expectation of success.  To the extent that such a layer-by-layer technique is employed to manufacture apparel, as taught by Jarvis in view of Crump, the methods of Claims 1 and 17 are met wherein a portion of an article of apparel resides flat on a tray after deposition of the initial material layers, and additional 3D material is printed directly thereon throughout the duration of article manufacture.  Additionally, the noted methods are also met where a portion of an article of apparel onto which CAD-developed design features are to be deposited is positioned substantially flat on a base plate and three-dimensional material is printed layer-by-layer thereon, as also taught by Jarvis in view of Crump.  Removal of the finished article of apparel from a printing device is deemed implicitly obvious to one of ordinary skill in the art, for at least such purposes as additional processing of the article (see Crump at FIG. 6; ¶ [0031]), and wearing the article.
Regarding Claim 17, Jarvis is noted as teaching the use of CAD-facilitated scanning and modeling data/files (print server data) to control the printing process (see ¶ [0074]), and Crump teaches the use of CAD and computer-aided machining (CAM) software and hardware (a print server) (see Crump at Col. 5, Lns. 64-61).
With regard to Claims 3, 15, and 19, Jarvis teaches exposing various portions of an upper formed via rapid manufacturing additive fabrication to a urethane resin or other infiltrate (filler) in order to alter the appearance and properties of the article including rigidity, hardness, wear resistance, and strength (see ¶¶ [0050]-[0052]).  According to Jarvis, the infiltrate absorbs into the article and fills some or all of the space in the porous material (see ¶ [0050]).  Jarvis teaches dipping, painting, spraying, and otherwise exposing an upper to an infiltrate; however the reference does not explicitly teach printing the material.  It would have been obvious to one of ordinary skill in the art at the time of the invention to deposit layers of urethane resin or another infiltrate material to expose the upper during or after fabrication using the same layer-by-layer additive fabrication printing technique as described with a reasonable expectation of success.
With regard to Claims 4 and 20, Jarvis teaches the use of multiple infiltrates throughout portions of the printed article to develop desired properties of the article (see ¶¶ [0036], [0052]).  Jarvis does not explicitly teach curing the infiltrate after each layer deposition; however it would have been obvious to one of ordinary skill in the art at the time of the invention to have cured the infiltrate prior to depositing additional layers thereon in the process of printing an article with varying properties as taught.
With regard to Claims 5 and 21, Jarvis teaches the use of multiple infiltrates throughout portions of the printed article, including differing elastomers, and materials with differing Shore A hardness values (see ¶¶ [0050]-[0052]).  The differing materials would have different moduli of elasticity.
With regard to Claim 6, Jarvis teaches the use of colored infiltrates (see ¶ [0054]-[0055]).
	With regard to Claims 7-10 and 22-25, Jarvis teaches manufacturing articles of apparel such as footwear, watchbands (wrist bands), athletic garments, shirts, outerwear, etc., via rapid manufacturing (see ¶ [0022]).  Additionally, Jarvis teaches shoe uppers comprised of leather, synthetic leather, textiles, polymer materials, and polymer foam formed by non-rapid manufacturing techniques (see ¶¶ [0026], [0036]).  It would have been obvious to one of ordinary skill in the art at the time of the invention to have printed 3D design elements (texture, logos, and text) on such articles using an additive fabrication technique, such as solid deposition modeling, since Jarvis teaches the use of additive fabrication for such purposes (see ¶ [0008]).
	With regard to Claims 11-12, Jarvis teaches usage and development of articles having irregular surfaces (see FIGs. 1-5).  The device and method of Crump employs adjustments to deposition head distance, position, temperature, and rate of discharge (see Abstract; FIGs. 1-2; Col. 7, Lns. 8-58; Cols. 11-12; Claim 23).  Additionally, compensation for irregularities is considered implicit to 3D printing techniques as layer-by-layer deposition necessarily requires adjustment to at least the features of a previously deposited layer, which can be smooth or irregular, depending on design (e.g. texturing, logos, etc.).
	With regard to Claim 13, Jarvis does not teach the required use of a release layer.  Further, in an embodiment wherein an article of apparel is fabricated directly upon a base plate as in Crump, it would have been obvious to one of ordinary skill in the art at the time of the invention to use a base plate comprised of a material to which the fabricated article does not adhere.  In an embodiment wherein an article of apparel is mounted on a base plate and 3D design features are printed thereon, one of ordinary skill in the art at the time of the invention would recognize that a release layer would be nonessential.
	With regard to Claims 14 and 26, Jarvis teaches forming a shoe upper via rapid manufacturing using any known material suitable for use in rapid manufacturing processes, including thermoplastic elastomer (see ¶ [0049]).  Crump teaches printing thermoplastic resins and epoxies (thermosetting material) (see Abstract).
2.	Claims 1-26 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2012/0055044 to Dojan et al. (“Dojan”) in view of 2006/0054039 to Kritchman et al. (“Kritchman”).
With regard to Claims 1-2 and 16-18, Dojan teaches a method wherein a three-dimensional pattern is printed upon a footwear upper formed of textiles/fabrics (see Abstract; FIGs. 5, 7A-7B, 8A-8B, 10D; ¶ [0035]).  According to an embodiment of Dojan, the upper base layer 43 is laid substantially flatly (see FIGs. 8A-8B) and a deposition layer 44 is deposited on the surface of base layer 43, and intervening strands 41, 42 (see FIGs. 5-6; ¶¶ [0036]-[0038]).  Disclosed deposition techniques include printing, wherein the layer 44 is cured and secured/adhered/bonded to base layer 43 and strands 41, 42 (see ¶¶ [0038]-[0039], [0045]-[0046]).  Strands 41, 42 are considered to constitute a three-dimensional pattern on which layer 44 is deposited.  Upon completion of deposition operations, the article is removed (see FIGs. 8D-8E, 9D-9E; ¶¶ [0043], [0045]).  During deposition, multiple coats and sub-layers of printing materials such as polymers and inks may be deposited to obtain a desired thickness of layer 44 (see ¶ [0045]), corresponding to a three-dimensional printing operation, as disclosed in the instant Specification at ¶ [0050].  Dojan does not explicitly teach the use of a tray for positioning the article; however Kritchman is directed to a process and apparatus for 3D printing (see Abstract), wherein a computer-controlled tray is incorporated in the 3D printing device for improving controlled quality of prints (see ¶ [0005]).  It would have been obvious to one of ordinary skill in the art at the time of the invention to have employed a printing system incorporating a flat tray on which to accommodate the base layer 43 in the method of Jarvis since Kritchman describes the use of a tray for improved control of printing.
Dojan does not explicitly teach a print server as claimed.  Kritchman is directed to a CAD-facilitated and computer-controlled layer-by-layer printing device and method wherein a controller (printer server) comprising a CPU, software, memory, and a communications unit is linked to a positioning (aligning) unit, dispensers, printing heads, and a printing tray (see Abstract; FIG. 1; ¶ [0068]).  It would have been obvious to one of ordinary skill in the art at the time of the invention to have employed a print server featuring a controller-coupled printing arrangement, as taught by Kritchman, in the method of Dojan to precisely control deposition of material layers 44 across base layer 43 and strands 41, 42, wherein the three-dimensional design and layout of strands 41, 42 are provided to the control unit to accurately deposit layer 44, as claimed.
With regard to Claims 3-4, Dojan teaches depositing multiple layers and curing as discussed; however the reference does not explicitly teach the claimed absorption of the first layer and curing thereof prior to deposition and curing of additional layers.  Nevertheless in obtaining an integral shoe upper with bonded layers per the method of Dojan (see ¶ [0038]-[0039]), it would have been obvious to one of ordinary skill in the art at the time of the invention to partially absorb the first layer of material 44 into the base layer 43 in view of the reference’s teaching of ensuring that the deposition layer adheres to the base layer (see ¶ [0046]), and to subsequently cure the initial layer prior to depositing additional layers in order to achieve a desired thickness, as taught (see ¶ [0045]).  Additionally, in view of Dojan’s teaching of fibrous textile materials for the shoe uppers (see ¶ [0036]) and ink as the deposition material (see ¶ [0038]), one of ordinary skill in the art at the time of the invention practicing the disclosed method as such would necessarily encounter partial absorption of the deposition material into the base material, as evidenced by the instant specification at ¶ [0050].
With regard to Claims 5-6 and 21, Dojan describes a printing deposition technique wherein different colors of deposition layers are printed to form indicia on the shoe upper (see ¶ [0049]).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to employ different materials having multiple colors for the multiple layer depositions of Dojan in any of the printing techniques disclosed by the reference in order to deposit markings and indicia on the shoe uppers.  In depositing such differing materials, the modulus of elasticity of the layers would necessarily be different as in Claim 5.  Additionally, Dojan teaches selection of differing materials for strands 41 and 42 to obtain desired stretching and tensile strength properties (see ¶¶ [0029], [0031]).  It would have been obvious to one of ordinary skill in the art at the time of the invention to similarly select and deposit materials having differing elastic properties for deposition layers 44, as claimed, to further control stretch and tensile properties as taught with regard to the strands 41 and 42.
With regard to Claims 7-10 and 22-25, Dojan teaches that the article (footwear) may comprise textiles, polymer sheets, foam layers, leather, and synthetic leather (see ¶¶ [0026], [0036]).
With regard to Claims 11-12, strands 41 and 42 are nonflat surfaces, and Dojan also illustrates the finished upper incorporated in a shoe, having printed nonflat surfaces (see FIGs. 1-3, 10-11).
With regard to Claims 13, Dojan does not teach the required use of a release layer for removal of the printed article, as claimed.
With regard to Claims 14 and 26, Dojan teaches ink, resin, and thermoplastic polymer materials for the deposition layer (see ¶ [0038]).
With regard to Claim 15, Dojan teaches inclusion of colorant in the deposition material (see Dojan at ¶¶ [0045], [0049]) and powder (see Dojan at ¶ [0046]) – both a type of filler disclosed by the instant Specification at ¶ [0065].
	With regard to Claims 19-20, Dojan teaches depositing multiple layers and curing as discussed; however the reference does not explicitly teach the claimed absorption of the first layer and curing thereof prior to deposition and curing of additional layers.  Nevertheless in obtaining an integral shoe upper with bonded layers per the method of Dojan (see ¶ [0038]-[0039]), it would have been obvious to one of ordinary skill in the art at the time of the invention to partially absorb the first layer of material 44 into the base layer 43 in view of the reference’s teaching of ensuring that the deposition layer adheres to the base layer (see ¶ [0046]), and to subsequently cure the initial layer prior to depositing additional layers in order to achieve a desired thickness, as taught (see ¶ [0045]).  Additionally, in view of Dojan’s teaching of fibrous textile materials for the shoe uppers (see ¶ [0036]) and ink as the deposition material (see ¶ [0038]), one of ordinary skill in the art at the time of the invention practicing the disclosed method as such would necessarily encounter partial absorption of the deposition material into the base material, as evidenced by the instant specification at ¶ [0050].
3.	Claims 1-16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2007/0098898 to C. Wu (“Wu”) in view of US 5,340,433 to S. Crump (“Crump ‘433”), and as evidenced by “Thermoplastic Polyurethane (TPU) Plastic”; retrieved from http://plastics.ides.com/generics/54/thermoplastic-polyurethane-tpu on 2014-05-22 (“TPU Plastic”).
	With regard to Claims 1-2 and 16, Wu is directed to methods for applying (adhering) ornamentation on shoes and apparel, i.e. objects routinely made of textiles/fabric, (see Abstract) wherein a three-dimensional pattern is designed and outlined on the article to be decorated, the article to be decorated is laid flat under a deposition head, material is printed on the article according to the design yielding a three-dimensional decorative pattern, and the material is dried (cured) (see FIGs. 1-2; ¶ [0021]).  According to a preferred embodiment of Wu, a design is loaded into a computerized manipulator with an outlet head for controlled deposition on the substrate to be decorated (see FIGs. 1-2; ¶ [0022]); however the reference does not explicitly teach the use of a tray as claimed.  Crump ‘433 is directed to a layer-by-layer 3D printing apparatus and method (see Abstract; FIGs. 1 and 13), and teaches placing a substrate to be coated on a base plate 10 (flat tray) on which a build-up of the multiple layers is deposited (see Col. 3, Lns. 14-38).  Additionally, Wu teaches that the material to be deposited is polyurethane (see Abstract), and Crump ‘433 teaches printing thermoplastic resin materials (see Abstract).  Further, it is well-known in the art that thermoplastic polyurethane resins have been employed as fabric coating materials for over 30 years (see TPU Plastic, ¶ 2).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to employ a flat tray as in Crump ‘433 in the deposition technique of Wu since Crump ‘433 is directed to a deposition method suitable for the materials of Wu, and one of ordinary skill in the art at the time of the invention would have had a reasonable expectation of success in executing the method of Wu using an apparatus such as that described by Crump ‘433, with the advantage of precisely printing the desired pattern.  Wu does not explicitly teach a step of removing the decorated article from the printing system; however this step is deemed implicitly taught by the reference since the decorated articles would necessarily be removed in order to be used for their intended purpose - i.e., wearing the decorated shoes/clothing.
With regard to Claims 3-4, Wu describes depositing a liquid polyurethane material (see Abstract; FIG. 1) which would necessarily partially absorb into the surface of the article to be decorated for fixation of the desired pattern.  Wu teaches the use of multiple polyurethane colors (see ¶ [0021]), describes that a variety of patterns with varying thicknesses and features may be formed without limitation (see FIGs. 4-6), and identifies the method taught therein as useful for forming any pattern a creator may wish to deposit (¶ [0023]).  The reference does not explicitly teach the claimed steps of printing and curing a first layer prior to deposition of additional material; however it would have been obvious to one of ordinary skill in the art at the time of the invention to have performed the method of Claim 4 in developing a multicolor pattern, as taught by Wu, in order to avoid mixing/blending of different color polyurethane materials in achieving a desired decorative pattern.  Additionally, it is noted that per the disclosure of Crump ‘433, material applied in a fluid state in very thin layers which adhere to the preceding layers in a multiple laminate results in exceptionally smooth surface quality (see Col. 3, Lns. 14-38).
	With regard to Claims 5-6, Wu describes the use of multiple polyurethane resins having different colors as noted (see ¶ [0021]).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to employ different materials having multiple colors for a decorative pattern having multiple layer depositions.  In depositing such differing materials, the modulus of elasticity of the layers would necessarily be different as in Claim 5.
	With regard to Claims 7-10, Wu teaches substrates including footwear, clothing, cloth (textile), natural and synthetic fabrics, natural and synthetic leather (see ¶ [0020]).
With regard to Claims 11-12, to the extent that design elements are printed on a cloth substrate as taught, said substrate would comprise nonflat threads.  Additionally, compensation for irregularities is considered implicit to 3D printing techniques as layer-by-layer deposition necessarily requires adjustment to at least the features of a previously deposited layer, which can be smooth or irregular, depending on design (e.g. texturing, logos, etc.).
With regard to Claim 13, Crump ‘433 teaches the use of a foundation 108 for enhanced release of a printed article from the base plate 110 (see Col. 9, Ln. 66 through Col. 10, Ln. 1); however it would have been obvious to one of ordinary skill in the art at the time of the invention that in using a flat tray system as taught by Crump ‘433 in the method of Wu, the article being decorated would serve as such a foundation, and thus no release layer would be necessitated for removal of the printed material and article from the tray upon completion of printing.
	With regard to Claim 14, Wu teaches the use of a polymer (polyurethane - “PU”) as the printing material (see Abstract; FIG. 1).
	With regard to Claim 15, Wu teaches the use of colored polyurethane resins (see ¶ [0021]).  Colorants are a type of filler disclosed by the instant Specification at ¶ [0065].
4.	Claims 17-26 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wu in view of Crump ‘433 evidenced by TPU Plastics, US 2002/0032974 to J. McCrindle (“McCrindle”), and Kritchman.
	With regard to Claims 17-18, Wu is directed to methods for applying (adhering) ornamentation on shoes and apparel, i.e. objects routinely made of textiles/fabric, (see Abstract) wherein a three-dimensional pattern is designed and outlined on the article to be decorated, the article to be decorated is laid flat under a deposition head, material is printed on the article according to the design yielding a three-dimensional decorative pattern, and the material is dried (cured) (see FIGs. 1-2; ¶ [0021]).  According to a preferred embodiment of Wu, a design is loaded into a computerized manipulator with an outlet head for controlled deposition on the substrate to be decorated (see FIGs. 1-2; ¶ [0022]); however the reference does not explicitly teach the use of a flat tray as claimed.  Crump ‘433 is directed to a layer-by-layer 3D printing apparatus and method (see Abstract; FIGs. 1 and 13), and teaches placing a substrate to be coated on a base plate 10 (flat tray) on which a build-up of the multiple layers is deposited (see Col. 3, Lns. 14-38).  Additionally, Wu teaches that the material to be deposited is polyurethane (see Abstract), and Crump ‘433 teaches printing thermoplastic resin materials (see Abstract).  Further it is well-known in the art that thermoplastic polyurethane resins have been employed as fabric coating materials (see TPU Plastic, ¶ 2).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to employ a flat tray as in Crump ‘433 in the deposition technique of Wu since Crump ‘433 is directed to a deposition method suitable for the materials of Wu, and one of ordinary skill in the art at the time of the invention would have had a reasonable expectation of success in executing the method of Wu using an apparatus such as that described by Crump ‘433, with the advantage of precisely printing the desired pattern.  It is further noted that Wu also teaches that conventional methods for applying such surface ornamentation include 3D printing (see ¶ [0004]).  Wu does not explicitly teach a step of removing the decorated article from the printing system; however this step is deemed implicitly taught by the reference since the decorated articles would necessarily be removed in order to be used for further processing and/or for their intended purpose - i.e., wearing the decorated shoes/clothing.
Wu does not explicitly teach a shoe upper and assembly with additional footwear components; however McCrindle is directed to decorative printing on shoe uppers and assemblies therewith featuring the claimed shoe components (e.g. soles) (see FIGs. 2a and 3a; ¶ [0007]).  It would have been obvious to one of ordinary skill in the art at the time of the invention to have used the method of Wu to decorate and subsequently assembled a shoe upper as taught by McCrindle in an embodiment of Wu directed to decoration of shoes.
Crump ‘433 is directed to a CAD-facilitated 3D printing apparatus (see Abstract); however Crump ‘433 and Wu do not explicitly teach a print server as claimed.  Kritchman is directed to a CAD-facilitated and computer-controlled layer-by-layer printing device and method wherein a controller (printer server) comprising a CPU, software, memory, and a communications unit is linked to a positioning (aligning) unit, dispensers, printing heads, and a printing tray (see Abstract; FIG. 1; ¶ [0068]).  It would have been obvious to one of ordinary skill in the art at the time of the invention to have employed a print server featuring a controller-coupled printing arrangement, as taught by Kritchman, in the method of Wu in view of Crump ‘433 to precisely control deposition of decorative material layers wherein the decorative design and layout of the pattern is provided to the control unit to accurately deposit the decoration, as claimed.
	With regard to Claims 19-20, Wu describes depositing a liquid polyurethane material (see Abstract; FIG. 1) which would necessarily partially absorb into the surface of the article to be decorated for fixation of the desired pattern.  Wu teaches the use of multiple polyurethane colors (see ¶ [0021]), describes that a variety of patterns with varying thicknesses and features may be formed without limitation (see FIGs. 4-6), and identifies the method taught therein as useful for forming any pattern a creator may wish to deposit (¶ [0023]).  The reference does not explicitly teach the claimed steps of printing and curing a first layer prior to deposition of additional material; however it would have been obvious to one of ordinary skill in the art at the time of the invention to have performed the method of Claim 4 in developing a multicolor pattern, as taught by Wu, in order to avoid mixing/blending of different color polyurethane materials in achieving a desired decorative pattern.  Additionally, it is noted that per the disclosure of Crump ‘433, material applied in a fluid state in very thin layers which adhere to the preceding layers in a multiple laminate results in exceptionally smooth surface quality (see Col. 3, Lns. 14-38).
	With regard to Claims 21-24, Wu describes the use of multiple polyurethane resins having different colors as noted (see ¶ [0021]).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to employ different materials having multiple colors for a decorative pattern having multiple layer depositions.  In depositing such differing materials, the modulus of elasticity of the layers would necessarily be different as in Claim 41.
	With regard to Claim 25, Wu teaches substrates including footwear, clothing, cloth (textile), natural and synthetic fabrics, natural and synthetic leather (see ¶ [0020]).
	With regard to Claim 26, Wu teaches the use of a polymer (polyurethane - “PU”) as the printing material (see Abstract; FIG. 1).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael P Rodriguez whose telephone number is (571)270-3736. The examiner can normally be reached 9:00 - 6:00 Eastern M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Meeks can be reached on 571-272-1423. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Michael P. Rodriguez/Primary Examiner, Art Unit 1715